


Exhibit 10.6


REHABCARE GROUP, INC.
CHANGE IN CONTROL TERMINATION AGREEMENT




This agreement (“Agreement”) has been entered into as of the 12th day of
November 2007, by and between RehabCare Group, Inc., a Delaware corporation (the
“Company”), and Patricia S. Williams, an individual (the “Executive”).


RECITALS


The Board of Directors of the Company has determined that it is in the best
interests of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of the Executive to the Company as the
Company’s Senior Vice President, General Counsel and Corporate Secretary and to
assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility or occurrence of a Change in Control (as defined
below).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a potential or pending Change in Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
potential or pending Change in Control.  Therefore, in order to accomplish these
objectives, the Board has caused the Company to enter into this Agreement.


IT IS AGREED AS FOLLOWS:


Section 1:                                Definitions and Construction.


1.1           Definitions. For purposes of this Agreement, the following words
and phrases, whether or not capitalized, shall have the meanings specified
below, unless the context plainly requires a different meaning.


1.1(a)                      “Board” means the Board of Directors of the Company.


1.1(b)                      “Cause” means termination based upon: (i) the
Executive's willful and continued failure to substantially perform his duties
with the Company (other than as a result of incapacity due to physical or mental
condition), after a written demand for substantial performance is delivered to
the Executive by the Company, which specifically identifies the manner in which
the Executive has not substantially performed his duties, (ii) the Executive's
commission of an act constituting a criminal offense that would be classified as
a felony under the applicable criminal code or involving moral turpitude,
dishonesty, or breach of trust, or (iii) the Executive's material breach of any
provision of this Agreement.  For purposes of this Section, no act or failure to
act on the Executive's part shall be considered "willful" unless done, or
omitted to be done, without good faith and without reasonable belief that the
act or omission was in the best interest of the Company.  Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until (i) he receives a Notice of Termination from the Company, (ii)
he is given the opportunity, with counsel, to be heard before
- 1 -
 

--------------------------------------------------------------------------------


the Board, and (iii) the Board finds, in its good faith opinion, that the
Executive was guilty of the conduct set forth in the Notice of Termination.


1.1(c)                      “Change in Control” means:


(i)           The acquisition by any individual, entity or group, or a Person
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
ownership of thirty percent (30%) or more of either (a) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (b) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); or


(ii)           Individuals who, as the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, as a member of the
Incumbent Board, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or


(iii)           Approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (a) more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger or consolidation, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (b) no Person beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation, entitled to vote generally in the election of
directors and (c) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation;


(iv)           Approval by the stockholders of the Company of (a) a complete
liquidation or dissolution of the Company or (b) the sale or other disposition
of all or
- 2 -

--------------------------------------------------------------------------------


 
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (1) more than
forty percent (40%) of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


1.1(d)                      “Change in Control Date” means the date that the
Change in Control first occurs.


1.1(e)                      “Company” has the meaning set forth in the first
paragraph of this Agreement and, with regard to successors, in Section 4.2 of
this Agreement.


1.1(f)                      “Code” shall mean the Internal Revenue Code of 1986,
as amended.


1.1(g)                      “Date of Termination” means the date, on or after a
Change in Control Date, that Executive’s employment with the Company terminates
due to the termination of Executive’s employment by the Company without Cause or
Executive’s termination of employment with the Company for Good Reason.  In all
cases, a “Date of Termination” shall only occur upon separation from service
from the Company and all of its affiliates, as defined in Treasury regulations
under Section 409A of the Code.


1.1(h)                      “Effective Date” means the date of this Agreement
specified in the first paragraph of this Agreement.


1.1(i)                      “Exchange Act” means the Securities Exchange Act of
1934, as amended.


1.1(j)                      “Good Reason” means termination based upon: (i) the
assignment to the Executive of any duties inconsistent in any respect with the
position (including status, offices, titles and reporting requirements),
authority, duties and responsibilities held by the Executive as of the date of
this Agreement or any other action by the Company which results in a material
diminution in such position, authority, duties and responsibilities; (ii) the
Company's requiring the Executive to have any office arrangements for performing
his duties which are different than the arrangements in effect as of the date of
this Agreement; (iii) any reduction in Executive’s annual base salary; (iv) any
reduction in Executive's Target Bonus, as defined in Section 2.1(b);
- 3 -

--------------------------------------------------------------------------------


 
or (v) a material breach by the Company of any provision of this Agreement. Any
termination of the Executive’s employment based upon a good faith determination
of "Good Reason" made by the Executive shall be subject to a delivery of a
Notice of Termination by the Executive to the Company in the manner prescribed
in Section 1.1(k) and subject further to the ability of the Company to remedy
promptly any action not taken in bad faith by the Company that may otherwise
constitute Good Reason under this Section 1.1(j).


1.1(k)                      “Notice of Termination” means a written notice,
given in accordance with Section 5.2, which (i) indicates the specific
termination provision in this Agreement relied upon; (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to be a basis for termination of the Executive’s employment under the provision
so indicated; and (iii) if the Date of Termination is other than the date of
receipt of such notice, specifies the termination date (which date shall not be
more than fifteen (15) days after the giving of such notice).


1.1(l)                      “Person” means any “person” within the meaning of
Sections 13(d) and 14(d) of the Exchange Act.


1.1(m)                      “Term” means the period that begins on the Effective
Date and ends on the earlier of:


(i)           the date of Executive’s termination of employment from the Company
for any reason prior to the Change in Control Date;


(ii)           the date of Executive’s termination of employment after a Change
in Control Date for any reason other than the involuntary termination of
Executive’s employment without Cause or the termination of employment with the
Company by the Executive for Good Reason;


(iii)           the Date of Termination; or


(iv)           the close of business on the later of December 31, 2007 or
December 31st of any renewal term.  This Agreement will automatically renew for
annual one-year periods unless the Company gives written notice to Executive, by
September 30, 2007, or September 30th of any succeeding year, of the Company’s
intent not to renew this Agreement.


1.2           Gender and Number.  When appropriate, pronouns in this Agreement
used in the masculine gender include the feminine gender, words in the singular
include the plural, and words in the plural include the singular.


1.3           Headings.  All headings in this Agreement are included solely for
ease of reference and do not bear on the interpretation of the text.



 
 


 
- 4 -
 

--------------------------------------------------------------------------------

 

1.4           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Missouri, without reference
to its conflict of law principles.


Section 2:                                Change in Control Severance Benefits


2.1           Benefits Upon a Change in Control.  Subject to the provisions of
Section 2.5, if a Change in Control occurs during the Term and within two (2)
years after the Change in Control Date (a) the Company terminates the
Executive’s employment without Cause, or (b) the Executive terminates employment
with the Company for Good Reason, then the Executive shall become entitled to
the payment of the benefits as provided below:


2.1(a)                      Accrued Obligations.  Within thirty (30) days after
the Date of Termination, the Company shall pay to the Executive the sum of the
Executive’s accrued salary through the Date of Termination and any accrued and
unused vacation days, in each case to the extent not previously paid, and the
“Prorated Target Bonus.”  For purposes of this Agreement, the term “Prorated
Target Bonus” means an amount determined by multiplying the actual percentage of
the Executive’s base salary that was to be paid to the Executive as his Target
Bonus in the year in which the Change in Control Date occurs by the Executive’s
then-current Annual Base Salary as of the Date of Termination and prorating this
amount by multiplying it by a fraction, the numerator of which is the number of
days during the then-current calendar year that the Executive was employed by
the Company up to and including the Date of Termination and the denominator of
which is 365.  Payment under any long-term cash incentive plan or other
incentive compensation plan shall be determined and governed solely by the terms
of the applicable plan.


2.1(b)                      Severance Amount.  Within thirty (30) days after the
Date of Termination, the Company shall pay to the Executive as severance pay in
a lump sum, in cash, an amount equal to one (1) times the sum of the Executive’s
then-current annual base salary plus Target Bonus for the year in which the
Change in Control Date occurs.  Payments under any long term cash incentive plan
are not part of or included in this calculation.  For purposes of this
Agreement, Target Bonus means the designated percentage of Executive’s target
annual incentive award, expressed as a designated percentage of Executive’s
annual base salary, as established by the Board of Directors or the Compensation
and Nomination/Corporate Governance Committee at the beginning of the year in
which the Change of Control Date occurs.


2.1(c)                      Stock-Based Awards.  All stock-based awards held by
the Executive that have not expired in accordance with their respective terms
shall vest and/or become exercisable, expire or terminate in accordance with the
terms of their respective grant agreements.


2.1(d)                      Health Benefit Continuation.  For twelve (12) months
following the Date of Termination, the Executive and his spouse and other
dependents shall continue to be covered by the medical, dental, vision, and
prescription drug plan(s) maintained by the Company in which the Executive and
his spouse or other dependents were participating immediately prior to the Date
of Termination; provided that to the extent such continued coverage is not
permitted under
- 5 -

--------------------------------------------------------------------------------


 
the Company’s plan(s), for each of twelve (12) months beginning in the month the
Date of Termination occurs, the Company will provide substantially similar
benefits or, at the Company’s option, will pay to the Executive an amount,
grossed up for income and employment taxes thereon, equal to the dollar amount
that would have been paid by the Company for medical, dental, vision, and
prescription drug coverage for the Executive and the Executive’s family under
the Company’s plan(s) during such period; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer-provided plan, program, practice or policy
the health benefits described herein shall be immediately terminated upon the
commencement of coverage under the new employer’s plan, program, practice or
policy.


2.1(e)                      Outplacement.  During the one-year period beginning
on the Date of Termination, the Company shall provide to Executive
executive-level outplacement services by a vendor selected by the Company.


2.1(f)                      Gross-up Payments.


(i)           Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise but
determined without regard to any additional payments required under this Section
2.1(f)) (a “Payment”) would be subject to the excise tax imposed by Code Section
4999 (or any successor provision) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest or penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment on
an after-tax basis equal to the Excise Tax imposed upon the Payment.  Any
Gross-Up Payment required under this Section 2.1(f) shall be made on the April 1
of each of the three years immediately following the year in which the Date of
Termination occurred.  The intent of the parties is that the Company shall be
responsible in full for, and shall pay, any and all Excise Tax on any Payments
and Gross-up Payment(s) and any income and all excise and employment taxes
(including, without limitation, penalties and interest) imposed on any Gross-up
Payment(s) as well as any loss of deduction caused by or related to the Gross-up
Payment(s).


(ii)           Subject to the provisions of Section 2.1(f)(iii), all
determinations required to be made under this Section 2.1(f), including whether
and when a Gross-up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determinations, shall be
made by the outside accounting firm that then audits the Company’s financial
statements  (the “Accounting Firm”), which Accounting Firm shall provide
detailed supporting calculations both to the Company and to the Executive within
fifteen (15) business days of receipt of notice from the Company or the
Executive that there has been or will
- 6 -

--------------------------------------------------------------------------------


 
be a Payment.  In the event that the Accounting Firm is serving as the
accountant or auditor for the Person effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the “Accounting Firm” hereunder).  All fees and expenses of the
Accounting Firm shall be paid solely by the Company.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in the
absence of a material mathematical or legal error.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that the
Gross-Up Payments will not have been made by the Company that should have been
made or that the Gross-Up Payments will have been made that should not have been
made, in each case consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 2.1(f)(iii) below and a payment of any Excise Tax or any interest,
penalty or addition to tax related thereto is determined to be due, the
Accounting Firm shall determine the amount of the underpayment of Excise Taxes
that has occurred and such underpayment and interest, penalty or addition to tax
shall be promptly paid by the Company to the Internal Revenue Service in
satisfaction of the Company’s original withholding obligations.  In the event
that the Accounting Firm determines that an overpayment of Gross-Up Payment(s)
has occurred, the Executive shall be responsible for the immediate repayment to
the Company of such overpayment with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that the
Executive shall have no duty or obligation whatsoever to repay such overpayment
if Executive’s receipt of the overpayment, or any portion thereof, is included
in the Executive’s income and the Executive’s repayment of the same is not
deductible by the Executive for federal or state income tax purposes.


(iii)           The Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
of the Excise Tax.  Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Executive is informed in writing
of such claim by the Internal Revenue Service and the notification shall apprise
the Company of the nature of the claim and the date on which such claim is
required to be paid.  The Executive shall not pay such claim prior to the
expiration of a 30-day period following the date on which the Executive has
given such notification to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is required).  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:


(A)           give the Company any information reasonably requested by the
Company relating to such claim;


(B)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation,
- 7 -

--------------------------------------------------------------------------------


 
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;


(C)            cooperate with the Company in good faith in order to effectively
contest such claim; and


(D)           permit the Company to participate in any proceedings relating to
such claim;


provided, however, that the Company shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis to the Executive, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest.  Without
limitation on the foregoing provisions of this Section 2.1(f), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction or in one or more
appellate courts, as the Company shall determine.


2.2           Non-Exclusivity of Rights.  Except as provided in Sections 2.1(d)
or 2.1(e), nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company and for which the Executive may qualify.  Amounts which
are vested benefits of which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of, or any other contract or
agreement with, the Company at or subsequent to the Date of Termination, shall
be payable in accordance with such plan, policy, practice or program or contract
or agreement.


2.3           Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Section 2.1(d), such amounts shall not be reduced whether or not the
Executive obtains other employment.  The Company agrees to pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive regarding the amount of any payment pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in Code Section 7872(f)(2)(A).

 
 
- 8 -
 

--------------------------------------------------------------------------------

 

2.4           Conditions To Payments.  To be eligible to receive (and continue
to receive) and retain the payments and benefits described in Section 2, the
Executive must comply with the terms of Section 3, and must execute and deliver
to the Company an agreement, in form and substance satisfactory to the Company,
effectively releasing and giving up all claims the Executive may have against
the Company and its subsidiaries, shareholders, successors and affiliates (and
each of their respective employees, officers, plans and agents) arising out of
or based upon any facts or conduct occurring prior to that date, and reaffirming
and agreeing to comply with the terms of this Agreement and any other agreement
signed by the Executive in favor of the Company or any of its subsidiaries or
affiliates. The agreement will be prepared by the Company and provided to the
Executive at the time the Executive’s employment is terminated or as soon as
administratively practicable thereafter.  The Company will have no obligations
to make the payments and/or provide the benefits specified in Section 2, unless
and until the Executive signs and delivers the agreement described in this
Section 2.4 and all conditions to the effectiveness of the release and waiver
(including but not limited to the expiration of any applicable time period to
consider signing the agreement or to revoke acceptance without any action being
taken to revoke acceptance or otherwise invalidate the agreement) have been
satisfied.


2.5           Key Employee Six Month Deferral.  Notwithstanding anything to the
contrary in this Section 2, a “Specified Employee” may not receive a payment of
nonqualified deferred compensation, as defined in Code Section 409A and the
regulations thereunder, until at least six months after a Date of
Termination.  Any payment of nonqualified deferred compensation otherwise due in
such six month period shall be suspended and become payable at the end of such
six month period.


A “Specified Employee,” for each calendar year, means an employee who is a key
employee, as defined by the Company in accordance with Section 409A and the
regulations thereunder.


Section 3:                                Non-Competition.


The provisions of this Section 3 and any related provisions shall survive
termination of this Agreement and/or Executive’s employment with the Company and
do not supersede, but are in addition to and not in lieu of, any other
agreements signed by Executive concerning non competition, confidentiality,
solicitation of employees, or trade secrets (whether included in a stock option
agreement or otherwise), and are included in consideration for the Company
entering into this Agreement. Executive’s right to receive and retain the
benefits specified in Section 2 are conditioned upon Executive’s compliance with
the terms of this Section 3:


3.1           Non-Compete Agreement.


3.1(a)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter, the Executive shall not,
without prior written approval of the Company’s Chief Executive Officer, become
an officer, employee, agent, partner, or director of, or provide any services or
advice to or for, any business enterprise in substantial direct competition (as
defined in
- 9 -

--------------------------------------------------------------------------------


 
Section 3.1(b)) with the Company. The above constraint shall not prevent the
Executive from making passive investments, not to exceed five percent (5%), in
any enterprise where Executive’s services or advice is not required or provided.


3.1(b)                      For purposes of Section 3.1(a), a business
enterprise with which the Executive becomes associated as an officer, employee,
agent, partner, or director shall be considered in substantial direct
competition, if such entity competes with the Company in any business in which
the Company or any of its direct or indirect subsidiaries is engaged or provides
services or products of a type which is marketed, sold or provided by the
Company or any of its subsidiaries or affiliates (including but not limited to
any product or service which the Company or any such other entity is developing)
within any State or country where the Company or any such affiliate or
subsidiary then provides or markets (or plans to provide or market) any service
or product as of the date the Executive’s Company employment terminates.


3.1(c)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter (i.e., on the anniversary
of the date the Executive’s employment terminates), the Executive shall not,
without prior written approval of the Company’s Chief Executive Officer,
directly or indirectly, solicit, provide to, take away, or attempt to take away
or provide to any customer or solicited prospect of the Company or any of its
subsidiaries any business of a type which the Company or such subsidiary
provides or markets or which is competitive with any business then engaged in
(or product or services marketed or planned to be marketed) by the Company or
any of its subsidiaries; or induce or attempt to induce any such customer to
reduce such customer’s business with that business entity, or divert any such
customer’s business from the Company and its subsidiaries; or discuss that
subject with any such customer.


3.1(d)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter, the Executive shall not,
without prior written approval of the Company’s Chief Executive Officer,
directly or indirectly solicit the employment of, recruit, employ, hire, cause
to be employed or hired, entice away, or establish a business with, any then
current officer, office manager, staffing coordinator or other employee or agent
of the Company or any of  its  subsidiaries or affiliates (other than
non-supervisory or non-managerial personnel who are employed in a clerical or
maintenance position) or any other such person who was employed by the Company
or any of its subsidiaries or affiliates within the twelve (12) months
immediately prior to the date the Executive’s employment with the Company
terminated; or suggest to or discuss with any such employee the discontinuation
of that person’s status or employment with the Company or any of its
subsidiaries and affiliates, or such person’s employment or participation in any
activity in competition with the Company or any of its subsidiaries or
affiliates.


3.2           Confidential Information.  The Executive has received (and will
receive) under a relationship of trust and confidence, and shall hold in a
fiduciary capacity for the benefit of the Company, all “Confidential
Information” and secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies or direct or indirect
subsidiaries, and their
- 10 -

--------------------------------------------------------------------------------


 
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  During the Executive’s employment
with the Company and after termination of the Executive’s employment with the
Company, the Executive shall never, without the prior written consent of the
Company, or as may otherwise be required by law or legal process, use (other
than during Executive’s employment with the Company for the benefit of the
Company), or communicate, reveal, or divulge any such information, knowledge or
data, to anyone other than the Company and those designated by it.  In no event
shall an asserted violation of the provisions of this Section 3.2 constitute a
basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement. “Confidential Information” means confidential
and/or proprietary information and trade secrets of or relating to the Company
or any of its subsidiaries and affiliates (and includes information the
disclosure of which might be injurious to those companies), including but not
limited to information concerning personnel of the Company or any of its
subsidiaries and affiliates, confidential financial information, customer or
customer prospect information, information concerning temporary staffing
candidates, temporary employees, and personnel, temporary employee and customer
lists and data, methods and formulas for estimating costs and setting prices,
research results (such as marketing surveys, or trials), software, programming,
and programming architecture, enhancements and developments, cost data (such as
billing, equipment and programming cost projection models), compensation
information and models, business or marketing plans or strategies, new products
or marketing strategies, deal or business terms, budgets, vendor names,
programming operations, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, results
of internal analyses, computer programs and programming information, techniques
and designs, business and marketing plans, acquisition plans and strategies,
divestiture plans and strategies, internal valuations of Company assets, and
trade secrets, but does not include information generally known in the
marketplace.  In addition, Confidential Information includes information of
another company given to the Company with the understanding that it will be kept
information confidential.  All Confidential Information described herein is and
constitutes trade secret information (regardless of whether the same is legally
determined to be a trade secret) and is not the property of the Executive.


3.3           Non Disparagement. The Executive will never criticize, denigrate,
disparage, or make any derogatory statements about the Company or its respective
business plans, policies and practices, or about any of the Company’s officers,
employees or former officers or employees, to customers, competitors, suppliers,
employees, former employees, members of the public, members of the media, or any
other person; nor shall the Executive harm or in any way adversely affect the
reputation and goodwill of the Company.  Nothing in this paragraph shall
preclude or prevent the Executive from giving truthful testimony or information
to law enforcement entities, administrative agencies or courts or in any other
legal proceedings as required by law.


3.4           Provisions Relating To Non Competition, Non Solicitation And
Confidentiality.  The provisions of this Section 3 survive the termination of
Executive’s employment and this Agreement and shall not be affected by any
subsequent changes in employment terms, positions, duties, responsibilities,
authority, or employment termination,
- 11 -

--------------------------------------------------------------------------------


 
permitted or contemplated by this Agreement.  To the extent that any covenant
set forth in this Section 3 of this Agreement shall be determined to be invalid
or unenforceable in any respect or to any extent, the covenant shall not be void
or rendered invalid, but instead shall be automatically amended for such lesser
term, to such lesser extent, or in such other lesser degree, as will grant the
Company the maximum protection and restrictions on the Executive’s activities
permitted by applicable law in such circumstances. In cases where there is a
dispute as to the right to terminate the Executive’s employment or the basis for
such termination, the term of any covenant set forth in Section 3 shall commence
as of the date specified in the Notice of Termination and shall not be deemed to
be tolled or delayed by reason of the provisions of this Agreement. The Company
shall have the right to injunctive relief to restrain any breach or threatened
breach of any provisions in this Section 3 in addition to and not in lieu of any
rights to recover damages or cease making payments under this Agreement.  The
Company shall have the right to advise any prospective or then current employer
of Executive of the provisions of this Agreement without liability. The
Company’s right to enforce the provisions of this Agreement shall not be
affected by the existence, or non-existence, of any other similar agreement for
any other executive, or by the Company’s failure to exercise any of its rights
under this Agreement or any other similar agreement or to have in effect a
similar agreement for any other employee.


Section 4:                                Successors.


4.1           Successors of Executive.  This Agreement is personal to the
Executive and, without the prior written consent of the Company, the rights (but
not the obligations) shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.


4.2           Successors of Company.  This Agreement is freely assignable by the
Company and its successors/assignees. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or the
division in which the Executive is employed, as the case may be, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Agreement at his option on or after
the Change in Control Date for Good Reason.


Section 5:                                Miscellaneous.


5.1           Other Agreements.  This Agreement supersedes all prior dated
agreements, letters and understandings concerning severance benefits payable to
the Executive after a Change in Control.  The Board may, from time to time in
the future, provide other incentive programs and bonus arrangements to the
Executive with respect to the occurrence of a Change in Control that will be in
addition to the benefits required to be paid in the designated circumstances in
connection with the occurrence of a Change in Control.  Such additional
incentive programs and/or bonus arrangements will affect or abrogate the
benefits to be paid under this Agreement only in the manner and to the extent
explicitly agreed to by the Executive in any such subsequent
- 12 -

--------------------------------------------------------------------------------


 
program or arrangement. This Agreement does not supersede or affect in any way
the validity of any agreement signed by Executive concerning confidentiality,
stock options, post-employment competition, non solicitation of business,
accounts or employees, or agreements of a similar type or nature; and any
provisions of this Agreement shall be in addition to and not in lieu of (or
replace) any such other agreements.


5.2           Notice.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses as set forth below; provided that all notices to the
Company shall be directed to the attention of the Board of Directors, or to such
other address as one party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


Notice to the Executive:


1602 Vintage Ridge Court
Wildwood, MO 63038


Notice to the Company:


RehabCare Group, Inc.
7733 Forsyth Boulevard, Suite 2300
St. Louis, Missouri 63105
Att: Board of Directors


5.3           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.


5.4           Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.


5.5           Waiver.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.


5.6           Section 409A Compliance.  The parties intend that all provisions
of this Agreement comply with the requirements of Code Section 409A to the
extent applicable.  No provision of this Agreement shall be operative to the
extent that it will result in the imposition of the additional tax described in
Code Section 409A(a)(1)(B)(i)(II) and the parties agree to revise the Agreement
as necessary to comply with Section 409A and fulfill the purpose of the voided
provision.  Nothing in this Agreement shall be interpreted to permit accelerated
payment of
- 13 -

--------------------------------------------------------------------------------


 
nonqualified deferred compensation, as defined in Section 409A, or any other
payment in violation of the requirements of such Code Section 409A.


IN WITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.








/s/ Patricia S.
Williams                                                          
Patricia S. Williams




REHABCARE GROUP, INC.




By:       /s/ John H.
Short                                                          
John H. Short
      President and Chief Executive Officer

 
- 14 -
